In the

     United States Court of Appeals
                  For the Seventh Circuit
No. 15‐3489

ADAM YEOMAN,
                                               Petitioner‐Appellant,

                                  v.


WILLIAM POLLARD,
                                               Respondent‐Appellee.


          Appeal from the United States District Court for the 
                     Eastern District of Wisconsin.
    No. 2:14‐cv‐00225‐WED — William E. Duffin, Magistrate Judge. 



 ARGUED SEPTEMBER 6, 2017 — DECIDED NOVEMBER 16, 2017


   Before WOOD, Chief Judge, and ROVNER and SYKES, Circuit
Judges.
    ROVNER, Circuit Judge. Adam Yeoman is serving a lengthy
sentence  in  a  Wisconsin  prison  after  entering  a  plea  of  “no
contest”  to  a  charge  of  attempted  first  degree  intentional
homicide.  Before  filing  his  federal  petition  for  habeas  corpus
relief,  he  exhausted  some  but  not  all  of  his  claims  in  the
2                                                             No. 15‐3489

Wisconsin  courts.  In  presenting  his  mixed  petition  to  the
district court,1 Yeoman requested that the court enter a stay
and hold his petition in abeyance so that he could return to
state court and exhaust his remedies there. The court declined
to  enter  the  stay  after  concluding  that  Yeoman  lacked  good
cause for the  request. The court then  dismissed the petition
with prejudice, and Yeoman appeals. We affirm.
                                        I.
    At  approximately  2  a.m.  on  January  4,  2008,  Yeoman
approached  a  bartender  and  the  owner  of  the  Log  Cabin
Tavern as they walked through the parking lot of the Bangor,
Wisconsin  bar.  Yeoman  pointed  a  handgun  at  the  pair  and
ordered  them  to  the ground.  Instead,  they  resisted. The bar
owner, armed with the evening’s receipts, hit Yeoman in the
face with the money bag he was carrying and wrestled him for
control of the gun. Yeoman repeatedly try to fire the malfunc‐
tioning gun. During the struggle, the bartender twice heard the
gun  click  but  it  did  not  fire.2  At  one  point,  the  bar  owner
directed  the  bartender  to  get  into  her  vehicle  and  run  over
Yeoman, an action she was unable to take before Yeoman fled
the scene empty‐handed in a car driven by his sister. He was
apprehended minutes later. Yeoman eventually entered a plea

1
   Yeoman consented to the jurisdiction of a magistrate judge pursuant to
28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. Under section
636(c)(3) and Rule 73(c), he may take his appeal directly to this court in the
same manner as any appeal from a district court judgment. We will refer to
the court below as the district court.

2
   Police officers recovered ejected shells which bore marks consistent with
the trigger being pulled. 
No. 15‐3489                                                        3

of “no contest” to one count of “attempt first degree intentional
homicide, repeater, use of a dangerous weapon” in the Circuit
Court of LaCrosse County, Wisconsin. R. 35‐7, at 20–29. Other
charges against him were dismissed, although his plea agree‐
ment specified that the remaining charges would be “read‐in”
for the purposes of sentencing. The other charges included a
second count of attempted first degree intentional homicide,
attempted armed robbery with threat of force, possession of a
firearm  by  a  felon, obstructing an officer, and possession of
drug paraphernalia. Yeoman signed a plea questionnaire and
waiver of rights that listed his maximum penalty as sixty years’
imprisonment.  The  court  sentenced  Yeoman  to  twenty‐five
years in prison and twenty years of extended supervision.
     Yeoman’s trial counsel filed a direct appeal for him, raising
three evidentiary issues. Counsel argued that law enforcement
lacked  reasonable  suspicion  to  stop  Yeoman’s  car,  that  the
officers  failed  to  honor  Yeoman’s  invocation  of  his  right  to
remain silent, and that the searches of his car and his person
were unreasonable. The Wisconsin Court of Appeals denied
the appeal. Yeoman’s attorney told him that he did not intend
to  file  a  petition  in  the  Wisconsin  Supreme  Court,  and  no
petition was filed in that court. 
    Yeoman then filed a pro se petition for a writ of habeas corpus
in the Wisconsin Court of Appeals. He asserted that counsel on
direct appeal had been ineffective for failing to file a no‐merit
petition for review under Wis. Stat. § 809.32(4) in the Wiscon‐
sin Supreme Court. The Court of Appeals denied the habeas
petition because the no‐merit petition process applies only to
persons with counsel appointed by the State Public Defender,
and  Yeoman  had  privately  retained  counsel.  Yeoman  then
4                                                                  No. 15‐3489

moved  for  reconsideration,  arguing  that:  (1)  he  did  not
knowingly waive his rights to a meaningful direct appeal; (2)
the court’s interpretation of the no‐merit petition as applying
only to indigent defendants with appointed counsel violated
equal  protection;  and  (3)  he  was  entitled  to  equitable  relief
because his lawyer failed to follow through on an agreement
to file a petition for review in the Wisconsin Supreme Court.
After the Wisconsin Court of Appeals summarily rejected that
pro se motion, Yeoman filed a second motion for reconsidera‐
tion,  this  time  arguing  that  his  appellate  counsel,  who  also
served as trial counsel, was ineffective because the issues that
counsel  raised  on  direct  appeal  were  either  frivolous  or
inadequately  argued.  Yeoman  asserted  that  counsel  should
have  instead  raised  three  other  issues,  namely  that:  (1)  trial
counsel labored under an actual conflict of interest with his
client; (2) Yeoman did not knowingly and intelligently enter
his  no‐contest  plea;  and  (3)  trial  counsel  was  ineffective  for
failing  to  inform  Yeoman  of  any  possible  defenses3  prior  to


3
     Yeoman  apparently  wished  to  raise  the  defense  of  “imperfect  self‐
defense,” which may be used to mitigate first‐degree intentional homicide
to second‐degree intentional homicide “if a person intentionally causes a
death because of an actual belief that the person is in imminent danger of
death or great bodily harm, and an actual belief that the use of deadly force
is necessary to defend herself, even if both of these beliefs are not reason‐
able.” State v. Head, 648 N.W.2d 413, 434 (Wis. 2002); WisStat. § 940.01(2)(B).
However,  Wisconsin  law  also  provides  that  a  “person  who  engages  in
unlawful conduct of a type likely to provoke others to attack him or her and
thereby  does  provoke  an  attack  is  not  entitled  to  claim  the  privilege  of
self‐defense against such attack, except when the attack which ensues is of
a type causing the person engaging in the unlawful conduct to reasonably
                                                                    (continued...)
No. 15‐3489                                                                  5

entering the plea, and failing to inform him of various sentenc‐
ing issues. The Wisconsin Court of Appeals summarily denied
the  second  pro  se  motion  for  reconsideration  as  well.  The
Wisconsin Supreme Court then denied his pro se petition for
review.
    At that point, Yeoman filed a pro se petition for a writ of
habeas  corpus  in  federal  court  claiming  that  (1)  counsel  was
ineffective on direct appeal when he failed to file a petition for
review with the Wisconsin Supreme Court without obtaining
a waiver from Yeoman of his right to do so; (2) Yeoman was
deprived of a meaningful direct appeal when counsel failed to
file a petition for review with the state supreme court because
that failure deprived Yeoman of an additional level of review
and  prevented  him  from  being  able  to  seek  federal  habeas
review  of  the  issues  raised  in  the  direct  appeal;  and  (3)  as
applied  to  him,  section  809.32(4)  violates  Yeoman’s  right  to
equal protection. In the instant appeal, Yeoman refers to these
as  his  exhausted  claims.  In  the  petition’s  request  for  relief,



3
   (...continued)
believe that he or she is in imminent danger of death or great bodily harm.
In such a case, the person engaging in the unlawful conduct is privileged to
act in self‐defense, but the person is not privileged to resort to the use of
force intended or likely to cause death to the person’s assailant unless the
person reasonably believes he or she has exhausted every other reasonable
means to escape from or otherwise avoid death or great bodily harm at the
hands of his or her assailant.” Wis. Stat. § 939.48. Yeoman asserts that he
would  have  been  entitled  to  raise  this  defense  because  the  bar  owner
admitted to striking him with the money bag and also admitted to scuffling
with  Yeoman.  It  is  dubious  that  Yeoman,  the  aggressor  in  an  armed
robbery, would have been entitled to this defense under these facts.
6                                                       No. 15‐3489

Yeoman asked that the district court reinstate his direct appeal
rights in state court. 
    A little more than two weeks after filing the first petition,
Yeoman filed a second federal habeas petition (docketed under
a  second  case  number),  which  asserted  three  claims:  (1)  his
plea  was  unknowing  because  (a)  he  was  not  informed  of
possible defenses to the attempted homicide counts, (b) he was
unaware that the dismissed charges could be used against him
at  sentencing,  and  (c)  he  was  unaware  that  sentencing
enhancers  were  dismissed  only  as  to  the  count  to  which  he
pled and not as to the counts that were read in; (2) trial counsel
was ineffective (a) for not informing him of possible defenses,
(b) for not objecting to the prosecutor’s purported breach of the
plea agreement, and (c) for not properly raising suppression
issues; and (3) post‐conviction counsel was ineffective for not
raising the first two grounds in the second habeas petition on
direct appeal. In the instant appeal, Yeoman refers to these as
his unexhausted claims. Yeoman explained in his second habeas
petition  that  he  did  not  exhaust  his  state  court  remedies  on
these three claims because, “The petitioner is waiting to see if
his  direct  appeal  rights  will  be  reinstated  before  filing  a
collateral appeal in state court.” R. 1, at 8–9. For relief in the
second petition, Yeoman requested that the district court enter
an order allowing him to withdraw his plea. R. 1, at 12.
    On the same day that he filed his second federal petition,
Yeoman  also  filed  a  “Motion  to  Stay  Petition  and  Hold  in
Abeyance.” R. 2. In the motion, Yeoman explained that he was
aware that he could file a motion for post‐conviction relief in
state  court  asserting  that  his  post‐conviction  lawyer  was
ineffective for not raising certain meritorious issues on direct
No. 15‐3489                                                           7

appeal and for failing to adequately argue the issues that he
did  raise.  But  Yeoman  asserted  that  this  avenue  for  appeal
presented procedural hurdles that would not be present if he
could  simply  pursue  the  issues  anew  on  direct  appeal.  He
therefore  decided  that  he  would  pursue  a  motion  for  post‐
conviction relief in state court only “as a last resort if his direct
appeal rights are not reinstated.” R. 2, at 2. Yeoman filed the
second petition and concurrent motion for a stay because he
was  concerned  that  the  court  might  deny  relief  in  his  first
petition and not reinstate his direct appeal rights in state court.
If that happened, he explained, he would be forced to file a
collateral appeal in state court and wished to assure that he
preserved his right to seek federal habeas review of any adverse
ruling  from  the  state  courts  on  the  so‐called  unexhausted
claims. In sum, Yeoman filed the second “protective” petition: 
         in  case  he  is  not  allowed  to  file  a  petition
         concerning the violation of his constitutional
         appellate  rights  and  a  subsequent  and  dis‐
         tinct  petition  challenging  the  constitutional
         basis  of his  plea and sentencing,  so that he
         can amend his current petition to include the
         issues directly attacking his conviction.
R. 2, at 2–3. He therefore asked the court to “stay and abey” his
second petition until it ruled on his first petition (and appealed
that  ruling,  if  necessary),  so  that  he  could  commence  state
court  post‐conviction  proceedings  to  exhaust  his  remaining
claims if his first petition failed.
    The district court ultimately ordered Yeoman to consolidate
his  two  cases  and  file  one  petition  containing  all  six  of  his
8                                                        No. 15‐3489

claims. The State then moved to dismiss the petition for failure
to  state  a  claim,  failure  to  exhaust  state  court  remedies  and
procedural default. The district court noted that the petition
now contained three exhausted and three unexhausted claims,
and  that  a  mixed  petition  may  not  be  granted.  See  Rose  v.
Lundy, 455 U.S. 509, 510 (1982) (district courts must dismiss
habeas petitions that contain both exhausted and unexhausted
claims,  leaving  the  prisoner  with  the  choice  of  returning  to
state court to exhaust his claims or of amending or resubmit‐
ting the habeas petition to present only exhausted claims to the
district court). The court offered Yeoman two choices: he could
amend his petition to remove the unexhausted claims, allow‐
ing the court to rule only on the exhausted claims; or he could
return to state court to exhaust the remaining claims. The court
warned that if he chose the latter option, his petition would be
dismissed unless he demonstrated good cause for staying the
matter and holding the petition in abeyance. R. 42.
    Yeoman  responded  with  a  motion  to  stay  and  abey  the
unexhausted claims while he attempted to pursue reinstate‐
ment  of  his  direct  appeal  rights  through  his  first  group  of
exhausted  claims.  In  the  alternative,  he  sought  to  stay  the
entire petition while he exhausted the unexhausted claims. The
district court declined to enter a stay, concluding that Yeoman
had not demonstrated good cause for his failure to exhaust.
The court noted that Yeoman’s failure to exhaust his last three
claims  was  intentional.  Yeoman  decided  that  he  wanted  a
federal court to determine whether he was entitled to counsel
on his direct appeal to the Wisconsin Supreme Court before he
returned to state court to exhaust his remaining remedies. That
was an unsound strategy, the court found, and Yeoman’s lack
No. 15‐3489                                                          9

of  legal  knowledge  and  status  as  a  pro  se  petitioner  did  not
establish good cause. Nor did Yeoman demonstrate good cause
due to ineffective assistance of counsel; Yeoman did not assert
that  counsel’s  ineffective  assistance  in  any  way  delayed  or
undermined  his  ability  to  exhaust  his  claims  on  collateral
review. He could have exhausted all of his claims but chose to
limit  collateral  review  to  his  three  exhausted  claims  in  the
hopes  that  the  court  would  grant  part  of  his  petition.  In
addition  to  denying  the  motion  for  a  stay,  the  court  also
declined  to  allow  Yeoman  to  amend  his  petition  to  proceed
with only the exhausted claims because those claims lacked
any  merit.  The  court  also  declined  to  issue  a  certificate  of
appealability  and  subsequently denied Yeoman’s  Rule  59(e)
motion to alter the judgment.
                                    II.
    This court granted Yeoman’s application for a certificate of
appealability,  finding  that  Yeoman  “made  a  substantial
showing of the denial of his right as to whether his plea was
knowing  and  intelligent  and  whether  trial  counsel  was
ineffective.” We ordered the parties to address “whether the
district court abused its discretion in refusing to stay Yeoman’s
petition while he exhausted state remedies for his unexhausted
claims.”  As  a  threshold  matter,  this  court  must  answer  the
latter  question  first,  determining  whether  the  district  court
abused its discretion in denying Yeoman a stay and abeyance.
Both sides agree that if this court concludes that the district
court abused its discretion, the matter should be remanded so
that the district court may enter the stay, allowing Yeoman to
return to state court to exhaust his remaining claims. But if we
10                                                      No. 15‐3489

find that the court did not abuse its discretion, the judgment
must be affirmed.
     District courts generally have the discretion to issues stays,
but  in  the  context  of  cases  involving  the  Antiterrorism  and
Effective  Death  Penalty  Act  of  1996  (“AEDPA”),  the  court’s
exercise  of  discretion  must  be  compatible  with  AEDPA’s
purposes. Rhines v. Weber, 544 U.S. 269, 276 (2005). One of the
purposes of AEDPA is to “reduce delays in the execution of
state  and  federal  criminal  sentences,  particularly  in  capital
cases.”  Rhines,  544  U.S.  at  276  (quoting  Woodford  v.  Garceau,
538 U.S. 202, 206 (2003)). The finality of state court judgments
is  a  well‐recognized  interest  that  is  promoted  by  AEDPA.
Rhines, 544 U.S. at 276. Moreover, “the interests of comity and
federalism dictate that state courts must have the first opportu‐
nity to decide a petitioner’s claims. Rhines, 544 U.S. at 273. 
         Stay  and  abeyance,  if  employed  too
         frequently,  has  the  potential  to  undermine
         these twin purposes. Staying a federal habeas
         petition  frustrates  AEDPA’s  objective  of
         encouraging finality by allowing a petitioner
         to delay the resolution of the federal proceed‐
         ings.  It  also  undermines  AEDPA’s  goal  of
         streamlining  federal  habeas  proceedings  by
         decreasing a petitioner’s incentive to exhaust
         all his claims in state court prior to filing his
         federal petition.
Rhines, 544 U.S. at 277. 
   For these reasons, the Court held that “stay and abeyance
should be available only in limited circumstances.” Rhines, 544
No. 15‐3489                                                             11

U.S.  at  277.  In  particular,  the  court  may  grant  a  stay  and
abeyance only when the petitioner demonstrates good cause
for failing to exhaust his or her claims first in state court. In
instances where there is good cause, a court may not grant a
stay and abeyance when the unexhausted claims are plainly
meritless, or when a petitioner has engaged in abusive litiga‐
tion tactics or intentional delay. Rhines, 544 U.S. at 277–78. The
district  court  concluded  that  Yeoman  met  two  of  the  three
requirements  for  a  stay  and  abeyance:  his  claims  were  not
plainly meritless, and he had not engaged in abusive litigation
tactics  or  intentional  delay.  But  the  court  concluded  that
Yeoman’s strategic decision, based on a misapprehension of
the law, did not constitute good cause for failure to exhaust.
    We cannot say that this decision amounted to an abuse of
the district court’s discretion.4 Under the abuse‐of‐discretion
standard,  “we  uphold  any  exercise  of  the  district  court’s
discretion  that  could  be  considered  reasonable,  even  if  we
might have resolved the question differently.” Scott v. Chuhak
&  Tecson,  P.C.,  725  F.3d  772,  778  (7th  Cir.  2013).  The  district
court noted that Yeoman’s unsound strategy of splitting his
claims, based perhaps on a lack of legal knowledge, could not
establish  good  cause  because  virtually  any  pro  se  prisoner
could meet that standard. Allowing for a stay in this situation
would be contrary to the Supreme Court’s directive that “stay
and  abeyance  should  be  available  only  in  limited  circum‐
stances.” Rhines, 544 U.S. at 277. 



4
   We therefore need not address the court’s conclusion that the claims were
not plainly meritless and that Yeoman had not engaged in intentional delay. 
12                                                    No. 15‐3489

    Yeoman contends that a stay in his case does no harm to the
goals  of  the  AEDPA.  Because  he  is  not  under  a  sentence  of
death, he has no incentive to delay execution of his sentence.
On the contrary, he has every incentive to resolve his case as
quickly  as  possible  in  order  to  overturn  his  conviction  or
shorten his term of imprisonment. Moreover, he asserts, the
Supreme Court held in Pace v. DiGuglielmo, 544 U.S. 408, 416
(2005), that a “petitioner’s reasonable confusion about whether
a state filing would be timely will ordinarily constitute ‘good
cause’ for him to file in federal court.” 
    But  Yeoman’s  first  argument  does  not  account  for  the
AEDPA’s “interests of comity and federalism [which] dictate
that state courts must have the first opportunity to decide a
petitioner’s claims,” or the interest in finality, which does not
apply  exclusively to  capital cases. Yeoman’s strategy would
have the effect of giving the federal courts an opportunity to
remand his case to the state courts before the state courts have
a chance to consider and resolve all of his claims. “[I]t would
be unseemly in our dual system of government for a federal
district  court  to  upset  a  state  court  conviction  without  an
opportunity  to  the  state  courts  to  correct  a  constitutional
violation.” Rhines, 544 U.S. at 274 (quoting Rose, 455 U.S. at 518,
and Darr v. Burford, 339 U.S. 200, 204 (1950)). The doctrine of
comity “teaches that one court should defer action on causes
properly  within  its  jurisdiction  until  the  courts  of  another
sovereignty with concurrent powers, and already cognizant of
the  litigation,  have  had  an  opportunity  to  pass  upon  the
matter.” Rhines, 544 U.S. at 274 (quoting Rose, 455 U.S. at 518).
Yeoman’s strategy of splitting his claims, in short, is inconsis‐
No. 15‐3489                                                         13

tent with AEDPA’s goals of streamlining habeas proceedings.
Rhines, 544 U.S. at 277. 
    Moreover, Yeoman misreads the Supreme Court’s reason‐
ing  in  Pace.  Yeoman  characterizes  Pace  as  holding  that  a
petitioner’s reasonable confusion about state filing deadlines
will ordinarily constitute “good cause” for a stay. He asserts
that  his  confusion  about  exhaustion  requirements  similarly
provided  good  cause  for  seeking  a  stay,  and  that  the  court
abused  its  discretion  here  in  denying  him  a  stay.  The  Pace
Court addressed the possible plight of a petitioner, trying in
good faith to exhaust state remedies, who might litigate in state
court  for  years  only  to  find  out  that  his  claim  was  never
“properly filed,” and thus his federal habeas petition is time‐
barred. In order to avoid that predicament, the Supreme Court
suggested that a petitioner seeking state court post‐conviction
relief could also file a “protective” petition in federal court and
ask the federal court to stay and abey federal habeas proceed‐
ings until state remedies were exhausted. Pace, 544 U.S. at 416.
Citing  Rhines,  the  Court  said  that  a  “petitioner’s  reasonable
confusion about whether a state filing would be timely will
ordinarily  constitute  ‘good  cause’  for  him  to  file  in  federal
court.” Pace, 544 U.S. at 416–17 (citing Rhines, 544 U.S. at 278 for
the proposition that if the petitioner had good cause for his
failure  to  exhaust,  if  his  unexhausted  claims  are  potentially
meritorious,  and  if  there  is  no  indication  that  the  petitioner
engaged in intentionally dilatory tactics, then the district court
likely “should stay, rather than dismiss, the mixed petition”).
Pace by its own terms applies to petitioners, “trying in good
faith to exhaust state remedies.” 544 U.S. at 416. Yeoman, at the
time he sought a stay, was trying to delay exhaustion of state
14                                                       No. 15‐3489

remedies  on  his  last  three  claims  in  the  hopes  of  instead
reinstating  his  direct  appeal  rights  through  his  first  three
claims. Nothing in Pace would support that strategy, and the
district  court  did  not  abuse  its  discretion  in  finding  that
Yeoman’s confusion was not “reasonable.”
    Finally,  Yeoman  asserts  that  the  denial  of  the  stay  and
dismissal of his claims forever precludes habeas review of his
unexhausted claims. But any unavailability of federal review
would  be  due  entirely  to  Yeoman’s  failure  to  exhaust  his
claims  in  state  court  first.  In  short,  there  was  no  abuse  of
discretion in the district court’s decision to deny the stay on the
ground that Yeoman lacked good cause for failing to exhaust
his claims.
                                                        AFFIRMED.